DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a charging system for an electrified vehicle, wherein the charging input selector system is supported within a housing of the vehicle inlet assembly, and the vehicle inlet assembly further includes one or more ports adapted to receive a connector of an electric vehicle supply equipment (EVSE) assembly, wherein the charging input selector system is adapted such that an insertion force of the connector moves the first selector unit from the first position to the second position.
Regarding claims 2, 8, 9, 10, 11, and 12, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 3, the prior art does not teach or suggest the combination of wherein, inter alia, a charging system for an electrified vehicle, wherein a charging input selector system housed within the vehicle inlet assembly and including a first selector unit movable between a first position that is displaced from an on-board charger unit and a second position that is in contact with the on-board charger unit; and an on-board charger module electrically connected to the on-board charger unit, wherein the charging input selector system includes a second selector unit that is movable between a first position that contacts the on-board charger unit and a second position that is displaced from the on-board charger unit.
Regarding claims 4 – 17, the claims are dependent upon claim 3 and are therefore allowable.
Regarding claim 13, a method comprising: automatically switching between a first charging input and a second charging input associated with an on-board charger module of the charging system, wherein an insertion force of the connector during the insertion causes the charging system to switch from the second charging input to the first charging input.
Regarding claims 14,15,16,18, 19, the claims are dependent upon claim 13 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/23/2022, with respect to claims 1-16 and 18-19 have been fully considered and are persuasive.  The rejection of claims 1-16 and 18-19 has been withdrawn. 








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859